Citation Nr: 1711708	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  16-07 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to nonservice-connected VA burial benefits.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Navy from August 1947 to July 1967.  The Veteran died in November 2014.  The appellant is his adult daughter.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from an administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center (PMC) in Saint Paul, Minnesota in June 2015.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's claim must take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  The Veteran died in November 2014 in a private hospital.

2.  The Veteran's body was cremated that same month. 

3.  The appellant, the Veteran's daughter, filed an application for nonservice-connected burial benefits in May 2015.

4.  There is no evidence to show the appellant's personal funds were used to pay for any cremation or plot expenses. 

5.  At the time of his death, the Veteran was not receiving VA compensation or pension benefits, and did not have a claim for compensation or pension pending. 

6.  The Veteran did not die while admitted to a VA facility for hospital, nursing home, or domiciliary care, or while admitted or traveling to a non-VA facility at VA expense for the purpose of examination, treatment, or care.  


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected burial benefits, to include a plot or interment allowance, are not met.  38 U.S.C.A. §§ 2302, 2303 (West 2014); 38 C.F.R. §§ 3.1700-1713 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Ace of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  However, the resolution of the issue on appeal here is wholly dependent on interpretation of the applicable laws and regulations pertaining to basic eligibility for VA burial benefits.  Thus, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
Effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which included burial allowances for service-connected and nonservice-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the existing regulations (38 C.F.R. §§ 3.1600-3.1612) and replaced them with new 38 C.F.R. §§ 3.1700-3.1713.  See 79 Fed. 32,653-32,662 (June 6, 2014) (codified at 38 C.F.R. §§ 3.1700-3.1713).  The purpose of the new regulations was twofold: to reorganize and rewrite for clarity, in plain language, the provisions applicable to burial benefits, and to streamline the application and payment process.  78 FR 76574-75 (Dec. 18, 2013); 79 FR 32653 (June 6, 2014).  

The Board notes that the appellant was provided with the text of 38 C.F.R. § 3.1600-1606 in the Statement of the case (SOC) issued in January 2016.  The appellant's claim apparently was not considered in light of the new regulations; however, none of the revised criteria apply to the case at hand.  Rather, the substantive requirements for a nonservice-connected burial allowance for a surviving child remain the same as in the previous version of the regulations.  There is no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

II. Merits of the Claim

An application for nonservice-connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1703(a) (previously 38 C.F.R. § 3.1601(a)).  This time limit also applies to claims for a plot or interment allowance under 38 C.F.R. § 3.1707.

In order to pay burial benefits, VA must receive all of the following:  (i) a claim, except as provided in § 3.1702(a); (ii) proof of the veteran's death in accordance with § 3.211, Death; and (iii) for persons listed under § 3.1702(b), except as provided in § 3.1702(a), a statement certifying that the claimant incurred burial, plot or interment, or transportation costs of the deceased veteran.  38 C.F.R. § 3.1703(b) 
(previously at 38 C.F.R. § 3.1601).

The Veteran served on active duty in the United States Navy from August 1947 to July 1967.  He died in November 2014 from natural causes.  In May 2015, the appellant submitted an application for burial benefits (VA Form 530).  She also submitted a copy of a bill that indicated the Veteran's body had been cremated in November 2014.  The appellant has reported that she paid a total of $488.03 for the cremation, but nothing on the bill or receipt submitted by the appellant indicates that she was the person who paid the $488.03.  In addition, there is no information in the evidence of record as to whether or not there were any costs for a burial plot or space and the appellant crossed through the part of the VA Form 21-530 relating to a claim for a plot cost allowance. 

Thus, based on the above factual history, the claim was timely filed by the appellant.  However, the appellant has not submitted the threshold evidence required to show that she has legal standing to submit a claim for a burial allowance as there is no evidence showing who actually paid the charges associated with the cremation of the Veteran's body.  In addition, the appellant has not submitted the threshold evidence required to show that she has legal standing to submit a claim for a plot allowance as there is no evidence showing the cost of a plot or gravesite or other space, if any, and who paid such charges.  Thus, without proof that the appellant's funds were used to defray the cost of the cremation or any plot expenses, the Board may not consider her application for a burial allowance or a plot allowance.  In short, because the appellant has not demonstrated that she paid for the Veteran's burial expenses, she lacks legal standing to pursue a claim for reimbursement for VA burial benefits.  In any case, as will be explained below, even assuming, arguendo, that there was valid evidence showing that the appellant had paid for the cremation of the Veteran's body and/or that she had purchased burial space, a grant of her claim for such expense-related benefits would still not be warranted.

It is not contended, nor does the evidence otherwise show, that the Veteran's death is service-connected.  The appellant, in a VA Form 21P-530 she submitted in February 2016, stated that she was seeking nonservice-connected benefits.  Therefore, the claim would be considered pursuant to the regulation regarding nonservice-connected burial benefits, set forth in 38 C.F.R. § 3.1705.  This regulation provides that a burial allowance is payable for a veteran who, on the date of his or her death: (1) was receiving VA pension or disability compensation; (2) would have been receiving disability compensation but for the receipt of military retired pay; or (3) had a pending claim for benefits, a claim to reopen a previously denied claim, or a claim involving substitution, any of which if processed to completion would result in a grant of benefits.  38 C.F.R. § 3.1705(b) (previously at 38 C.F.R. § 3.1600(b)).  

At the time of his death in November 2014, the Veteran was not in receipt of VA compensation or pension benefits, nor was a claim for such pending at the time of his death.  In light of his 20 years of naval service, it is assumed that he was in receipt of military retirement pay.  However, there is nothing in the evidence of record to indicate that the Veteran would have been receiving disability compensation but for the receipt of military retired pay.

A burial allowance is also warranted for a veteran who died while hospitalized by VA or who died while traveling under proper prior authorization, and at VA expense, to or from a specified place for purpose of examination, treatment, or care.  38 C.F.R. § 3.1706 (previously at 38 C.F.R. § 3.1605).  Here, as reflected by the death certificate, the Veteran died while an inpatient in a private hospital.  There is nothing in the evidence of record to indicate that the hospital admission was authorized by VA.  

Thus, as can be seen above, although there are circumstances in which payment for burial expenses may be made, because the Veteran was not hospitalized at VA expense at the time of death, those circumstances are not present in this case.  Also, the Veteran was not in receipt of VA monetary (compensation or pension) benefits, nor was a claim for such pending at the time of his death.  The Veteran would not have been receiving disability compensation but for the receipt of military retired pay, either.  Therefore, burial benefits are not warranted.

While the appellant has not provided any argument as to why she is entitled to burial benefits, consideration has been given to her belief that she is eligible to receive burial benefits.  However, federal laws authorizing monetary benefits are enacted by Congress, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit; indeed the benefit cannot be awarded, notwithstanding incomplete or even erroneous information provided, and regardless of the circumstances or claims of fairness.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  Any erroneous or misleading information the appellant may have been provided cannot create a right to the benefit. 

Under these circumstances, entitlement to nonservice-connected burial benefits is not warranted.  The Board acknowledges and appreciates the Veteran's honorable military service and is sympathetic to the loss his family has suffered.  The payment of burial benefits, however, is strictly based on specific statutory and regulatory guidelines, which have not been met in this case.  In conclusion, the evidence does not indicate that the conditions for burial benefits, as set forth in 38 C.F.R. § 3.1700 et seq., have been met.  There is no legal entitlement to a burial allowance; the appeal must be denied.



ORDER

Entitlement to nonservice-connected burial benefits is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


